Citation Nr: 1209064	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-41 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (hereinafter referred to as "PTSD"). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record, and it was indicated at the hearing that the Veteran waived initial consideration by the RO of any additional evidence not previously considered in its adjudication of his claim.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and his claimed non-combat in-service stressors have not been verified. 

2.  Any current diagnosis of PTSD is not based on a verified stressor. 

3.  An acquired psychiatric disability was not manifested during the Veterans active duty and was first shown many years after service. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In letters sent in November 2007 and January 2008, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for PTSD based on personal trauma as is claimed in the instant case.  Forms were enclosed with these letters on which the Veteran was to provide information to support and assist in the development of such a claim. Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the October 2008 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters. 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, the timely letter sent in November 2007 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded a VA examination focused upon the claim on appeal; an October 2008 VA examination report addressing the Veteran's claim is of record.  While the Board has considered the testimony from the undersigned regarding the disposition of the examiner who conducted the October 2008 VA examination, the Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion to allow for fully informed application of the appropriate legal criteria in this case.  There is nothing in these reports to support the Veteran's testimony with regard to any inadequacy by the examiner in her attitude toward the Veteran or the merits of his case, and the October 2008 VA examination reports, in addition to other pertinent probative evidence of record, provides probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  As the Veteran does not assert that he experienced a stressor related to fear of hostile military or terrorist activity, these amendments are not applicable to this case
 
If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

There are special development procedures that pertain to the processing of claims for entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  As indicated, the record shows that the Veteran was provided with this information in the November 2007 and January 2008 letters.   

The Veteran's service treatment records, to include the reports from the August 1969 separation examination, do not indicate that the Veteran suffered from any acquired psychiatric disability, including PTSD.  The first post service evidence of psychiatric treatment is reflected on private treatment reports dated from December 1987 reflecting complaints of anxiety due to "stress related problems."  Thereafter, a July 1991 private treatment report includes an impression of "[a]nxiety, depression, stress," and another private treatment report dated in July 1994 reflects an impression of insomnia and depression.  A private psychological assessment conducted in November and December 1996 reflected a history of depression since a November 1993 motor vehicle accident and stress associated with financial problems as a result of an inability to work since that time.  The assessment following this evaluation was Depressive Disorder, Not Otherwise Specified, Somatoform Pain Disorder, and Rule Out Personality Disorder, Not Otherwise Specified.  Additional private clinical reports dated in 1997 reflect an assessment of Dysthymia and Partner Relational Problem and document that the Veteran was prescribed Prozac for depression.  Most significantly with regard to these reports of private treatment for mental health problems is that none of these reports reflect a history by the Veteran of psychiatric problems due to an in-service event.  Moreover, the initial reports from treatment at a VA mental health clinic dated in November 2005 refer to a history of childhood, rather than in-service, sexual abuse.  

The first post-service clinical evidence reflecting diagnoses of PTSD is contained on VA outpatient treatment reports dated from 2007, with a history of "Military Sexual Trauma" accompanying this diagnosis.  A May 2008 VA outpatient treatment report reflected a diagnosis of depression and noted that the Veteran "continues to think about his past sexual trauma in the military, and struggles with his initial tendency to be mistrustful of and angry with others with the same similar characteristic of perpetrators."  With respect to the nature of this in-service sexual trauma advanced by the Veteran, he told the VA examiner who conducted the aforementioned October 2008 VA examination scheduled to assist in the determination as to whether he had PTSD as a result of service that he was sodomized by two males during boot camp and that another person tried to sodomize him later when he was assigned to his ship but that he fought back and prevented the assault.  Similar assertions with regard to stressors were made by the Veteran in written argument to adjudicators and in sworn testimony to the undersigned, and the Veteran asserts that these attacks, and the inadequate response to them from his superiors, were the cause of disciplinary problems he had in the military and interpersonal problems, to include in his relations with women, after service.  

After considering the stressor descried by the Veteran, however, it was the determination of the VA examiner in October 2008 following a review of the claims file and examination of the Veteran that criteria for a diagnosis of PTSD or any other psychiatric disability under DSM-IV were not met.  The examiner also noted that the service medical records did not document any treatment for a mental disorder "or any markers to suggest that sexual trauma occurred."  The examiner did make reference to the service personnel records reflecting discipline on multiple occasions for failing to report to his assigned duty to station as well as for being Absent Without Leave, and examination of the service personnel records by the Board does confirm these facts.  However, the examiner's concluded that review of "[t]he [V]eteran's SMRs [Service Medical Records] and C-file do not support the relationship of his current mental health complaints and onset in service."   

Based on the conclusion from the VA examiner above, the record strongly suggests that the Veteran does not have a current diagnosis of PTSD under DSM IV as required for a grant of service connection by the legal criteria set forth above.  See 38 C.F.R. § 4.125(a).  Nevertheless, in view of the fact that the record does include several references to PTSD in clinical records, the Board turns to the question of whether there is a corroborated in-service stressor to determine whether any such PTSD could be related to service.  

Initially, the Board observes that there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat-related activities, and the Veteran does not contend that his stressors are related to combat.  As it is not contended or shown that the Veteran engaged in combat, his unsupported assertions of a service stressor are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient).  

The Board acknowledges the statements and testimony with respect to the experiences the Veteran reports he endured during service.  Nevertheless, these experiences have not been corroborated by official service records or any other credible supporting evidence.  The Board has also reviewed the service personnel and treatment reports to determine if there were any behavioral changes around the time of the alleged incident without success.  There was no evidence of any requests for a transfer to another military duty assignment; deterioration in work performance; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran was advised to submit corroborating evidence regarding his claimed stressors but has failed to do so, and the mere fact that the service personnel records document disciplinary problems following the alleged in-service stressor is an insufficient basis to find that a stressor occurred as there is no indication therein or in other independent evidence supplied by the Veteran that that these problems had anything to do with a claimed stressor.   

It is undisputed that a lay person is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, or symptoms.  However, the Veteran's statements are completely inconsistent with the other evidence of record and, thus, lack credibility.  Importantly, as noted above, the Veteran did not indicate at service separation that he had any psychiatric problems due to a claimed stressor.  Moreover, he did not refer to having PTSD or other psychiatric problems due to service when treated by private examiners from 1987 to 1997 as discussed above.  Such contemporaneous documents have much greater probative value than the assertions to adjudicators made by the Veteran many years later, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes rather than in contemplation of receipt of monetary benefits.  Moreover, it was not until several decades after service in 2007 that the Veteran first related to an examiner or VA adjudicatory personnel that he felt that he had PTSD as a result of service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Accordingly, the Veteran cannot be considered a reliable historian and, in turn, is not credible.  Thus, his statements have no probative value and are outweighed by the remaining evidence of record. 

A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994). The Board concludes that none of the Veteran's claimed in-service stressors may be accepted as fact as they have not been verified.  Thus, even though there is medical evidence that includes the diagnostic impression that the Veteran does suffer from PTSD, any current diagnosis of PTSD is not based on a verified stressor; as such, any such current diagnosis is insufficient to warrant a grant of service connection for PTSD.  38 C.F.R. § 3.304(f); Cohen, Doran, supra.  Service connection for PTSD must therefore be denied as there is no evidence that any current PTSD diagnosis is related to any stressors that occurred during his active duty service.   

Further, based on the medical evidence of record, the Board must conclude that service connection for an acquired psychiatric disability other than PTSD is not warranted.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  Service treatment reports do not indicate that the Veteran was treated for any type of psychiatric disorder while in service.  Notwithstanding the finding from the October 2008 VA examination that a psychiatric diagnosis as delineated by DSM-IV is not shown, the Board finds that there is no competent medical evidence linking any psychiatric disability he may currently have to his service, and the opinion following the October 2008 VA examination, uncontradicted by any competent medical evidence, was that there was no connection between service and any "current mental health concerns."  Finally, while the Veteran has provided lay evidence concerning psychiatric symptoms in service that have continued to the present, to include problems with his relationships with women, due to the claimed in-service stressors, these statements have not been found to be credible for the reasons stated above.    

In conclusion, the preponderance of the evidence is against finding that any acquired psychiatric disability, including PTSD, is related to the Veteran's active duty service.  As the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


